DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-19 and 23 are pending in this application, Claim 23 is acknowledged as withdrawn, Claims 1-19 were examined on their merits.

With this action, the Finality of the prior Office Action filed 10/20/2020 is withdrawn in view of the New Grounds of Rejection herein.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 8, 10, 11, 14-16 and 18 are rejected under 35 U.S.C. §103 as being unpatentable over Tamarkin et al. (US 2008/0206161 A1), cited in the IDS.

et al. teaches a topical pharmaceutical composition for treating disorders of the skin (Pg. 6, Paragraph [0110]) comprising: a combination of agents, the combination comprising:  one or more antimicrobial/antibiotic compounds (Pgs. 29-30, Paragraphs [0271]-[0272]; 
one or more trace elements (Pgs. 27-28, Paragraph [0247]),
one or more analgesics (Pgs. 28-29, Paragraph [0256], and reading on Claims 1 and 18;
wherein the combination is dispersed in an oil-in water emulsion (Pg. 5, Paragraph [0075]), and reading on Claims 2 and 4;
wherein the oil-in-water emulsion comprises a water soluble, pharmaceutically acceptable carrier (the polymeric agent-cellulose ether (Pg. 53, Paragraph [0520]), and reading on Claim 1 and 3;
wherein the one or more antimicrobials is the sulfonamide silver sulfadiazine (Pg. 32, Paragraph [0289]), and reading on Claims 1 and 18;
wherein the composition comprises bacitracin and neomycin sulfate (Pg. 30, Paragraph [0273]), and reading on Claims 1 and 18;
wherein the composition comprises polymyxin B (aka polymyxin B sulfate) (Pg. 31, Paragraph [0283]), and reading on Claims 1 and 18;
wherein the composition comprises the trace element zinc (Pg. 30, Paragraph [0273]), wherein the zinc may be zinc oxide (Pg. 27, Paragraph [0247]), and reading on Claims 7, 8 and 18;

Vitamin E and Coenzyme Q10 (ubiquinone) (Pg. 50, Paragraphs [0470] and [0472]-[0473]), and reading on Claims 10, 11 and 18;
and wherein the composition comprises the analgesic lidocaine (Pgs. 28-29, Paragraphs [0256]-[0257], and reading on Claims 14-16 and 18.

The teachings of Tamarkin et al. were discussed above.

Tamarkin et al. did not teach a single, anticipatory embodiment of the claimed invention, as required by Claims 1 and 18.

It would have been obvious to those of ordinary skill in the art prior to the effective filing date of the claimed invention to combine all of the separately taught compounds suitable for inclusion into a topical pharmaceutical composition for treating a skin disorder into a single composition because this is no more than the combining of prior art elements (components useful for skin condition treatment) according to known methods (emulsified topical pharmaceutical composition) to yield predictable results (treatment of skin disorder).  The MPEP states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results

There would have been a reasonable expectation of success in making this combination because the reference separately teaches all of the components as suitable for use in a topical skin condition treatment composition.

Claims 1-4, 7-12, 14-16 and 18 remain rejected under 35 U.S.C. §103 as being unpatentable over Tamarkin et al. (US 2008/0206161 A1), as applied to Claims 1-4, 7, 8, 10, 11, 14-16 and 18 above, and further in view of McCadden (US 2003/0232086 A1), both cited in the IDS.

The teachings of Tamarkin et al. were discussed above.

Tamarkin et al. did not teach a composition comprising about 0.1-40% by weight of zinc, as required by Claim 9;
or wherein the composition comprises about 0.05-120,000 units/g Vitamin E, as required by Claim 12.

McCadden teaches a topical pharmaceutical composition for treating skin disorders (Abstract and Pg. 1, Paragraph [0002]) which comprises:  zinc oxide at about 7-10% by weight (Pg. 5, Paragraph [0070]) and Vitamin E at about 20-500 Units/g (Pg. 6, Paragraph [0074]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the topical pharmaceutical composition for treating skin disorders of Tamarkin et al. which includes zinc oxide and Vitamin E with the topical pharmaceutical composition for treating skin disorders and comprising zinc oxide at about 7-10% by weight and Vitamin E at about 20-500 Units/g as taught by McCadden because this is no more than the use of a known technique (specific concentrations of compounds in skin treating pharmaceutical compositions) to improve a similar product (skin treating composition comprising same compounds at no specific concentration) in the same way (skin treating composition comprising same compounds at specific concentrations).  The MPEP states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(C) Use of known technique to improve similar devices (methods, or products) in the same way;

There would have been a reasonable expectation of success in making this combination because both of the references are drawn to the same field of endeavor, that is, topical pharmaceutical compositions for treating skin disorders and teach the use of the same components.

Claims 1-4, 7, 8, 10, 11, 13-16 and 18 remain rejected under 35 U.S.C. §103 as being unpatentable over Tamarkin et al. (US 2008/0206161 A1), as applied to Claims 1-4, 7, 8, 10, 11, 14-16 and 18 above, and further in view of Okada et al. (US 2004/0247686 A1), both cited in the IDS.

The teachings of Tamarkin et al. were discussed above.

Tamarkin et al. did not teach a composition comprising about 1-100 mg per gram of Coenzyme Q10 (ubiquinone), as required by Claim 13.

Okada et al. teaches a topical composition for the treatment of skin disorders (Abstract) comprising about 0.1-50 mg/g of Coenzyme Q10 (ubiquinone) (Pg. 6, Paragraph [0126]).









It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the topical pharmaceutical composition for treating skin disorders of Tamarkin et al. which includes Coenzyme Q10 with the topical pharmaceutical composition for treating skin disorders and comprising about 0.1-50 mg/g of Coenzyme Q10 as taught by Okada et al. because this is no more than the use of a known technique (specific concentrations of compounds in skin treating pharmaceutical compositions) to improve a similar product (skin treating composition comprising same compounds at no specific concentration) in the same way (skin treating composition comprising same compounds at specific concentrations). The MPEP states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(C) Use of known technique to improve similar devices (methods, or products) in the same way;

There would have been a reasonable expectation of success in making this combination because both of the references are drawn to the same field of endeavor, that is, topical pharmaceutical compositions for treating skin disorders and teach the use of the same components.

Claims 1, 2-4, 7, 8, 10, 11, 14-16 and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Tippett (US 2004/0076671 A1) in view of Tamarkin et al. (US 2008/0206161 A1), cited in the IDS.

Tippett teaches a topical pharmaceutical composition for the treatment of wounds, comprising lidocaine in a carrier, a topical antibiotic which may be a combination of: bacitracin, polymyxin B/polymyxin B sulfate, silver sulfadiazine and neomycin (Pg. 5, Claims 1, 3 and 4);
and further comprising the trace element zinc (oxide) in a pharmaceutically acceptable carrier (wax matrix) (Pg. 5, Claims 8 and 10), and reading on Claims 1, 7, 8, 14-16 and 18 in part.

Tippett does not teach a composition comprising neomycin sulfate, as required by Claims 1 and 18;
wherein the combination is dispersed in an oil-in-water emulsion, comprising a water-soluble carrier, as required by Claims 2-4;
wherein the composition further comprises Vitamin E and Coenzyme Q10, as required by Claim 10, 11 and 18.

Tamarkin et al. teaches a topical pharmaceutical composition for treating disorders of the skin (Pg. 6, Paragraph [0110]) wherein the combination is dispersed in an oil-in water emulsion (Pg. 5, Paragraph [0075]), and reading on Claims 2 and 4;
wherein the oil-in-water emulsion comprises a water soluble, pharmaceutically acceptable carrier (the polymeric agent-cellulose ether (Pg. 53, Paragraph [0520]), and reading on Claim 3;
wherein the composition comprises neomycin sulfate (Pg. 30, Paragraph [0273]), and reading on Claims 1 and 18;
and wherein the composition comprises the tissue reconstruction elements Vitamin E and Coenzyme Q10 (ubiquinone) (Pg. 50, Paragraphs [0470] and [0472]-[0473]), and reading on Claims 10, 11 and 18.

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the topical pharmaceutical composition of Tippett with the teachings of Tamarkin et al. of a topical pharmaceutical composition comprising Vitamin E and Coenzyme Q10, dispersed in an oil-in-water emulsion comprising a water-soluble pharmaceutically acceptable carrier because this is no more than the combining of prior art elements (components and form useful for skin condition treatment) according to known methods (emulsified topical pharmaceutical composition) to yield predictable results (treatment of skin disorder).  The MPEP states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results;

It would have been further obvious to those of ordinary skill in the art before the effective filing date of the instant invention to substitute the neomycin sulfate of Tamarkin et al. for the neomycin of Tippett because this is no more than the simple substitution of one known element (antibiotic neomycin sulfate) for another (antibiotic neomycin) to obtain predictable results (topical composition comprising antibiotic).  The MPEP states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(B) Simple substitution of one known element for another to obtain predictable results;

There would have been a reasonable expectation of success in making this combination because both references are drawn to the same field of endeavor, that is, topical pharmaceutical compositions for treating skin disorders.

Claims 1, 2-8, 10, 11 and 14-18 remain rejected under 35 U.S.C. § 103 as being unpatentable over Tippett (US 2004/0076671 A1) in view of Tamarkin et al. (US 2008/0206161 A1), cited in the IDS, as applied to Claims 1, 2-4, 7, 8, 10, 11, 14-16 and 18 above, and further in view of Battaglia (US 2008/0286299 A1), cited in the IDS.

The teachings of Tippett and Tamarkin et al. were discussed above.

Neither of Tippett or Tamarkin et al. taught a composition wherein the silver sulfadiazine was present at about 0.1-5% by weight, as required by Claim 5;
wherein the bacitracin was present at about 0.1-4000 units/g, as required by Claim 6;
or wherein the composition comprises about 0.1 -25% by weight of lidocaine, as required by Claim 17.

Battaglia teaches a topical pharmaceutical composition to the treatment of skin disorders which comprises silver sulfadiazine at 1% and bacitracin at 250-600 units/g (Pg. 1, Paragraph [0009]) and about 0.5-25% of lidocaine (Pg. 5, Paragraph [0034]).









It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the topical pharmaceutical composition for treating skin disorders of Tippett and Tamarkin et al. which includes silver sulfadiazine, bacitracin, neomycin sulfate, lidocaine and polymyxin B sulfate with the topical pharmaceutical composition for treating skin disorders and comprising silver sulfadiazine at 1%, bacitracin at 250-600 units/g and lidocaine at 0.5-25% as taught by Battaglia because this is no more than the use of a known technique (specific concentrations of compounds in skin treating pharmaceutical compositions) to improve a similar product (skin treating composition comprising same compounds at no specific concentration) in the same way (skin treating composition comprising same compounds at specific concentrations).  The MPEP states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(C) Use of known technique to improve similar devices (methods, or products) in the same way

There would have been a reasonable expectation of success in making this combination because all of the references are drawn to the same field of endeavor, that is, topical pharmaceutical compositions for treating skin disorders and teach the use of the same components.

Claims 1, 2-4, 7-12, 14-16 and 18 remain rejected under 35 U.S.C. § 103 as being unpatentable over Tippett (US 2004/0076671 A1) in view of Tamarkin et al. (US 2008/0206161 A1), cited in the IDS, as applied to Claims 1, 2-4, 7, 8, 10, 11, 14-16 and 18 above, and further in view of McCadden (US 2003/0232086 A1), cited in the IDS.

The teachings of Tippett and Tamarkin et al. were discussed above.

Neither of Tippett or Tamarkin et al. taught a composition comprising about 0.1-40% by weight of zinc oxide, as required by Claim 9;
or wherein the composition comprises about 0.05-120,000 units/g Vitamin E, as required by Claim 12.

McCadden teaches a topical pharmaceutical composition for treating skin disorders (Abstract and Pg. 1, Paragraph [0002]) which comprises:  zinc oxide at about 7-10% by weight (Pg. 5, Paragraph [0070]) and Vitamin E at about 20-500 Units/g (Pg. 6, Paragraph [0074]).





It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the topical pharmaceutical composition for treating skin disorders of Tippett and Tamarkin et al. which includes zinc oxide and Vitamin E with the topical pharmaceutical composition for treating skin disorders and comprising zinc oxide at about 7-10% by weight and Vitamin E at about 20-500 Units/g as taught by McCadden because this is no more than the use of a known technique (specific concentrations of compounds in skin treating pharmaceutical compositions) to improve a similar product (skin treating composition comprising same compounds at no specific concentration) in the same way (skin treating composition comprising same compounds at specific concentrations).  The MPEP states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(C) Use of known technique to improve similar devices (methods, or products) in the same way

There would have been a reasonable expectation of success in making this combination because all of the references are drawn to the same field of endeavor, that is, topical pharmaceutical compositions for treating skin disorders and teach the use of the same components.

Response to Arguments

Applicant's arguments filed 09/28/2020 have been fully considered but they are not persuasive. 

The Applicant argues that Tamarkin does not expressly teach including more than one antimicrobial/antibiotic compound in a composition, let alone the specific claimed composition. 

 Applicant argues that the reference does not provide or suggest a motivation to combine the claimed components into a single composition or teach any benefit thereof.  Applicant asserts that the Examiner has used improper hindsight in arriving at a conclusion of obviousness (Remarks, Pg. 5, Lines 6-18).

In response to Applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
 In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this instance, the Tamarkin reference teaches a topical pharmaceutical composition for treating skin disorders which comprises a combination of agents, the combination comprising one or more of antimicrobial/antibiotics (including all the claimed components),  one or more trace elements (including the claimed component), one or more analgesics (including a claimed component) and a pharmaceutical acceptable carrier.  Thus, it would have been obvious to those of ordinary skill in the art prior to the effective filing date of the claimed invention to combine all of the separately taught compounds suitable for inclusion into a topical pharmaceutical composition for treating a skin disorder into a single composition because this is no more than the combining of prior art elements (components useful for skin condition treatment) according to known methods (emulsified topical pharmaceutical composition) to yield predictable results (treatment of skin disorder  


The Examiner notes that the prior art need not demonstrate any “benefit” in order to render the claimed invention obvious.

The Applicant argues that the secondary references alone or in combination, do not remedy the alleged deficiencies of Tamarkin, as none of the references teaches, suggests or provides motivation to combine the claimed components in the same composition (Remarks, Pg. 5, Lines 19-24).

This is not found to be persuasive for the following reasons, as discussed above and in the prior action, the Tamarkin reference makes obvious the claimed composition and the secondary references were cited only with regard to certain limitations in dependent claims. 

The Applicant argues that the claimed compositions show unexpectedly improved therapeutic efficacy in vivo and enhanced antimicrobial activity in vitro at lower doses relative to other topical pharmaceutical formulations having similar compositions.  Applicant cites the Specification at Example 1, wherein the claimed composition was used to treat a variety of wound conditions which had, in some instances, been previously treated with prescription drugs and/or standard treatments with no improvement (Remarks, Pg. 6, Lines 5-13).


This is not found to be persuasive for the following reasons, the comparison cited by Applicant as evidence of “unexpected results” is not a comparison with the closest prior art, which is the composition of Tamarkin et al. cited above and containing silver sulfadiazine, bacitracin and neomycin. The generic “prescription drugs” and/or “treatments” are undefined as to what components they include and therefore do not represent the closest prior art.  Further, Applicant has not established that the results in Example 1 of the disclosure are of statistical and practical significance.  The MPEP states:
The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992)

The Applicant cites the Specification, Example 2 as demonstrating unexpected results with regard to the ability of the claimed composition to inhibit growth of pathogenic microorganisms as compared to NEOSPORIN® (bacitracin, neomycin and polymyxin B) and SILVADENE® (silver sulfadiazine) (Remarks, Pg. 6, Lines 14-32 and Pg. 7, Lines 1-11).

This is not found to be persuasive for the following reasons, the comparison cited by Applicant as evidence of “unexpected results” is not a comparison with the closest prior art, which is the composition of Tamarkin et al. cited above and containing silver sulfadiazine, bacitracin and neomycin.  Further, Applicants' Table 1 at Specification, Pg. 21, demonstrates that NEOSPORIN® and SILVADENE® inhibits: 
 S. pyrogenes at a combined value of 24.9 as compared to the claimed composition which inhibits at 19.5; 
C. Albicans at a combined value of 10.7 as compared to the claimed composition which inhibits at 10.5; 
S. aureus at a combined value of 26 as compared to the claimed composition which inhibits at 14.3;
 and MRSA at a combined value of 11.6 as compared to the claimed composition at 12.5.

Only with regard to MRSA does the claimed composition perform with a greater than additive effect with regard to the compositions of the non-cited prior art.  The MPEP states:
However, a greater than additive effect is not necessarily sufficient to overcome a prima facie case of obviousness because such an effect can either be expected or unexpected. Applicants must further show that the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage. Ex parte The Nutrasweet Co., 19 USPQ2d 1586 (Bd. Pat. App. & Inter. 1991)

Therefore, the comparison cited by Applicant as evidence of “unexpected results” is not a comparison with the closest prior art, which is the composition of Tamarkin et al. cited above and containing silver sulfadiazine, bacitracin and neomycin, and the evidence of unexpected results is not commensurate in scope with the claimed invention (generic skin condition) vs. MRSA infection.


Claims 1, 2-4, 7, 8, 10, 11, 13-16 and 18 remain rejected under 35 U.S.C. § 103 as being unpatentable over Tippett (US 2004/0076671 A1) in view of Tamarkin et al. (US 2008/0206161 A1), cited in the IDS, as applied to Claims 1, 2-4, 7, 8, 10, 11, 14-16 and 18 above, and further in view of Okada et al. (US 2004/0247686 A1), cited in the IDS.

The teachings of Tippett and Tamarkin et al. were discussed above.

Neither of Tippett or Tamarkin et al. taught a composition comprising about 1-100 mg per gram of Coenzyme Q10 (ubiquinone), as required by Claim 13.

Okada et al. teaches a topical composition for the treatment of skin disorders (Abstract) comprising about 0.1-50 mg/g of Coenzyme Q10 (ubiquinone) (Pg. 6, Paragraph [0126]).








It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the topical pharmaceutical composition for treating skin disorders of Tippett and Tamarkin et al. which includes Coenzyme Q10 with the topical pharmaceutical composition for treating skin disorders and comprising about 0.1-50 mg/g of Coenzyme Q10 as taught by Okada et al. because this is no more than the use of a known technique (specific concentrations of compounds in skin treating pharmaceutical compositions) to improve a similar product (skin treating composition comprising same compounds at no specific concentration) in the same way (skin treating composition comprising same compounds at specific concentrations).  The MPEP states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(C) Use of known technique to improve similar devices (methods, or products) in the same way

There would have been a reasonable expectation of success in making this combination because all of the references are drawn to the same field of endeavor, that is, topical pharmaceutical compositions for treating skin disorders and teach the use of the same components.

Response to Arguments

Applicant's arguments filed 09/28/2020 have been fully considered but they are not persuasive. 

The Applicant argues that Tippett does not recite any specific antibiotic compounds, noting the Claim 4 of the reference recites 14 individual compounds (including the claimed components) and combinations thereof.  Applicant asserts that there is no disclosure in the reference that would lead the ordinary artisan to select the claimed components from the recited group to arrive at the claimed composition without hindsight reasoning (Remarks, 8, Lines 26-28 and Pg. 9, Lines 1-9).

In response to Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  


In this instance, the Tippett reference teaches a topical pharmaceutical composition for treating skin wounds which comprises a combination of antimicrobial/antibiotics (including all the claimed components),  one or more trace elements (including the claimed component), and one or more analgesics (including the claimed component).  Thus, it would have been obvious to those of ordinary skill in the art prior to the effective filing date of the claimed invention to combine all of the separately taught compounds (disclosed as combinable by the reference) suitable for inclusion into a topical pharmaceutical composition for treating a skin wound into a single composition because this is no more than the combining of prior art elements (components useful for skin wound treatment) according to known methods (emulsified, topical pharmaceutical composition) to yield predictable results (treatment of skin wound).  

The Applicant argues that the secondary references alone or in combination, do not remedy the alleged deficiencies of Tamarkin, as none of the references teaches, suggests or provides motivation to combine the claimed components in the same composition (Remarks, Pg. 9, Lines 10-15).

This is not found to be persuasive for the following reasons, as discussed above and in the prior action, the Tippett reference makes obvious the claimed composition and the secondary references were cited only with regard to certain limitations in dependent claims. 

The Applicant argues that the claimed compositions show unexpectedly improved therapeutic efficacy in vivo and enhanced antimicrobial activity in vitro at lower doses relative to other topical pharmaceutical formulations having similar compositions (Remarks, Pg. 9, Lines 18-23).

This is not found to be persuasive for the following reasons, the comparison cited by Applicant as evidence of “unexpected results” is not a comparison with the closest prior art, which is the composition of Tippett cited above.  Further, Applicant has not established that the results in Example 1 of the disclosure are of statistical and practical significance.  The MPEP states:
The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992)

Claims 1-19 are rejected under 35 U.S.C. §103 as being unpatentable over Tamarkin et al. (US 2008/0206161 A1), in view of McCadden (US 2003/0232086 A1), Okada et al. (US 2004/0247686 A1), Battaglia (US 2008/0286299 A1), all cited in the IDS.

The teachings of Tamarkin et al. were discussed above.



Tamarkin et al. did not teach a composition comprising about 0.1-40% by weight or about 5% by weight of zinc (oxide), as required by Claims 9 and 19;
wherein the composition comprises about 0.05-120,000 units/g or about 350 units/g of Vitamin E, as required by Claims 12 and 19;
wherein the composition comprises about 1-100 or about 15 mg per gram of Coenzyme Q10 (ubiquinone), as required by Claims 13 and 19;
wherein the composition comprises about 0.1-5% or about 0.25% by weight of the silver sulfadiazine, as required by Claims 5 and 19;
wherein the bacitracin was present at about 0.1-4000 or about 400 units/g, as required by Claims 6 and 19;
wherein the composition comprises about 0.1-25% or about 0.5% by weight of lidocaine, as required by Claims 17 and 19;
or wherein the composition comprises about 3.5 mg/g of neomycin and about 5000 units/g of polymyxin B sulfate, as required by Claim 19.

McCadden teaches a topical pharmaceutical composition for treating skin disorders (Abstract and Pg. 1, Paragraph [0002]) which comprises:  zinc oxide at about 7-10% by weight (Pg. 5, Paragraph [0070]) and Vitamin E at about 20-500 Units/g (Pg. 6, Paragraph [0074]).

Okada et al. teaches a topical composition for the treatment of skin disorders (Abstract) comprising about 0.1-50 mg/g of Coenzyme Q10 (ubiquinone) (Pg. 6, Paragraph [0126]).
Battaglia teaches a topical pharmaceutical composition to the treatment of skin disorders which comprises silver sulfadiazine at 1% and bacitracin at 250-600units/g (Pg. 1, Paragraph [0009]), about 0.5-25% of lidocaine (Pg. 5, Paragraph [0034]) and teaches the use of neomycin at 3.5 mg/cc(g) and polymyxin B at 8000-12000 units/g (Pg. 4, Paragraph [0026]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the topical pharmaceutical composition for treating skin disorders of Tamarkin et al. which comprises:  silver sulfadiazine, bacitracin, neomycin sulfate, polymyxin B (aka polymyxin B sulfate), the trace element zinc, wherein the zinc may be zinc oxide, the tissue reconstruction elements Vitamin E and Coenzvme Q10 (ubiquinone) and the analgesic lidocaine
with:
the topical pharmaceutical composition for treating skin disorders of McCadden which comprises:  zinc oxide at about 7-10% by weight (overlapping the claimed range of about 5%) and Vitamin E at about 20-500 Units/g (overlapping the claimed range of about 350 U/g);
the topical pharmaceutical composition for treating skin disorders of Okada et al. comprising about 0.1-50 mg/g of Coenzyme Q10 (overlapping the claimed range of about 15 mg/g) as taught by Okada et al.;


and the topical pharmaceutical composition to the treatment of skin disorders Battaglia comprising silver sulfadiazine at 1% and bacitracin at 250-600units/g (overlapping the claimed range of 400 units/g), about 0.5-25% of lidocaine (meeting and overlapping the claimed range of about 0.5%) and neomycin at 3.5 mg/cc(g) and polymyxin B at 8000-12000 units/g; because this is no more than the use of a known technique (specific concentrations of compounds in skin treating pharmaceutical compositions) to improve a similar product (skin treating composition comprising same compounds at no specific concentration) in the same way (skin treating composition comprising same compounds at specific concentrations). The MPEP states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(C) Use of known technique to improve similar devices (methods, or products) in the same way;

With regard to the claimed amounts of silver sulfadiazine (about 0.25%), polymyxin B (about 5000 U/g), the ranges are either sufficiently close to the amounts disclosed by the references (1% silver sulfadiazine and polymyxin B at 8000-12000 units/g) to be rendered prima facie obvious, the MPEP stating:

Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)

or, the determination of the amounts by routine experimentation and optimization of result-effective variables would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention.  In this instance, silver sulfadiazine and polymyxin B are known antimicrobials and too little of either would be insufficient to effectively prevent/deter microbial growth.  The MPEP states: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
In order to properly support a rejection on the basis that an invention is the result of "routine optimization", the examiner must make findings of relevant facts, and present the underpinning reasoning in sufficient detail. The articulated rationale must include an explanation of why it would have been routine optimization to arrive at the claimed invention and why a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range. See In re Stepan, 868 F.3d 1342, 1346, 123 USPQ2d 1838, 1841 (Fed. Cir. 2017)

There would have been a reasonable expectation of success in making this combination because all of the references are drawn to the same field of endeavor, that is, topical pharmaceutical compositions for treating skin disorders and teach the use of the same components.

No Claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348.  The examiner can normally be reached on Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL C MARTIN/           Examiner, Art Unit 1653                                                                                                                                                                                                       02/17/2020

/SUSAN M HANLEY/Primary Examiner, Art Unit 1653